Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09/30/2021, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michel (WO2020/173526)
	As to independent claim 1, Michel teaches a cylindrical electric motor with a hollow center, said electric motor comprising: a cylindrical stator body (2), a cylindrical rotor (3) , a plurality of parallel wires (16, plurality of coil elements 17) running to the cylindrical axis of the electric motor, an outer magnet (10); and an inner magnet (9); wherein the cylindrical stator body (2) is a double walled tube having an outer cylindrical wall (5) and an inner cylindrical wall (6) with an open end and a closed end (see figure 1) and wherein the outer magnet (10), the cylindrical rotor (3), the plurality of parallel wires(16, plurality of coil elements 17) and the inner magnet (9) resting cylindrically in order between the outer cylindrical wall (5) and the inner cylindrical wall (6) as shown in figures 1-2.  
As to claim 52/1, Michel teaches inner magnet (9) and the outer magnet (10) are selected from a group consisting of a solid magnet, a plurality of bar magnets (9, 10) and a plurality of coils (56a, 56b) generating magnetic field as shown in figure 5. 
As to claim 5/1, Michel teaches  further comprising a shaft (13) attached to the cylindrical rotor (3) at the open end of the cylindrical stator body (2) as shown n figure 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (WO2020/173526) as applied in claim 1 above, and further in view of Schustek (DE10260846).
As to claim 6/1, Michel teaches the claimed limitation as discussed above except wherein the cylindrical rotor comprises a plurality of parallel protrusions forming slots therebetween and the plurality of parallel wires are in the slots between the plurality of parallel protrusions.  
However Schustek teaches the cylindrical rotor (11) comprises a plurality of parallel protrusions  (see figure 3) forming slots (18) therebetween and the plurality of parallel wires (16, 17) are in the slots (18) between the plurality of parallel protrusions as shown in figure 3, for the advantageous benefit of providing advantage that due to the separately manufactured connecting elements, the conductor bars of the rotor winding now on the winding heads protrude axially with their end portions from the longitudinal grooves of the laminated core and there without special positioning with one end of the connecting elements are to be contacted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Michel by using the cylindrical rotor comprises a plurality of parallel protrusions forming slots therebetween and the plurality of parallel wires are in the slots between the plurality of parallel protrusions, as taught by Schustek, to provide advantage that due to the separately manufactured connecting elements, the conductor bars of the rotor winding now on the winding heads protrude axially with their end portions from the longitudinal grooves of the laminated core and there without special positioning with one end of the connecting elements are to be contacted.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel (WO2020/173526) and Schustek (DE10260846)as applied in claim 6 above, and further in view of Karube (DE2430006).
As to claim 7/6, Michel teaches the plurality of parallel wires (16) has a first end at the open end of the cylindrical stator body (3) and a second end at the closed end of the cylindrical stator body (3) as shown oin figure 1, but Michel in view of Schustek teaches the claimed limitation as discussed above except the first end of the plurality of parallel wires is affixed to an upper inner ring and the second end of the plurality of parallel wires is affixed to a lower inner ring.  
However Karube teaches the first end of the plurality of parallel wires (6) is affixed to an upper inner ring (8) and the second end of the plurality of parallel wires (6) is affixed to a lower inner ring (9) as shown in figure 6, for the advantageous benefit of preventing rumbling, chattering, etc.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Michel in view of Schustekby using the first end of the plurality of parallel wires is affixed to an upper inner ring and the second end of the plurality of parallel wires is affixed to a lower inner ring, as taught by Karube, to prevent rumbling, chattering, etc.
Allowable Subject Matter
Claims 3-4, 8-10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note claim 3 depend on claim 1, claim 4 depend claim 3, claim 8 depend on claim 7, claim 9 depend on claim 8, claim 10 depend claim 9, claim 12 depend 11.
Claim 11 allowed.
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	June 28, 2022